Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by The PNC Financial Services Group, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Mercantile Bankshares Corporation Commission File No. 0-5127 The following is the transcript from the investor conference call held by The PNC Financial Services Group, Inc. (PNC) on January 23, 2007 in connection with the announcement of PNCs earnings for the quarter and year ended December 31, 2006. The press release, financial statements and accompanying slides referred to in the following transcript were previously filed on January 24, 2007 by PNC pursuant to Rule 425 under the Securities Act of 1933, and the transcript should be read in conjunction with those materials. PNC INVESTOR RELATIONS Moderator: Bill Callihan January 23, 2007 9:30 am CT Operator: Good morning. My name is Regina and I will be your conference facilitator today. At this time I would like to welcome everyone to The PNC Financial Services Group Fourth Quarter and Full Year 2006 Earnings conference call. All lines have been placed on mute to prevent any background noise. After the speakers remarks there will be a question and answer period. If you would like to ask a question during this time, simply press star then the number 1 on your telephone keypad. If you would like to withdraw your question, press star then the number 2 on your telephone keypad. As a reminder, this call is being recorded. I will now turn the call over to the Director of Investor Relations, Mr. Bill Callihan. Sir, please go ahead. Bill Callihan: Thank you and good morning. Welcome to todays conference call for The PNC Financial Services Group. Participating in this call will be PNCs Chairman and Chief Executive Officer, Jim Rohr, and Rick Johnson, the companys Chief Financial Officer. As a reminder, the following statements contain forward-looking information. Actual results and future events could differ, possibly materially, due to a variety of factors, including those described in this call, in todays earnings release, supplementary financial information and slides, and in our most recent Form 10-Ks and 10-Qs, and other SEC reports. These statements speak only as of January 23, 2007 and PNC undertakes no obligation to update them. In the following comments we will refer to adjusted results to help illustrate the impact of certain significant 2006 items, due to the magnitude of the aggregate of these items, and the impact of deconsolidating BlackRock near the end of the third quarter of 2006, and the application of the equity method of accounting for our investment in BlackRock. These items include the BlackRock/ MLIM transaction gain, the integration costs and the cost of the securities and mortgage loan balance sheet repositionings we disclosed to you earlier. We have provided details of these adjustments in the Consolidated Financial Highlights section of todays earnings release as well as in the appendix to the presentation slides for todays conference call. While we have not provided other adjustments for the periods that we may discuss, this is not intended to imply that there could not have been other similar types of adjustments, but any such adjustments would not have been similar in magnitude to the amounts of the adjustments shown. The following comments will also include a discussion of other non-GAAP financial measures, which, to the extent not so qualified in the comments or in the slides, is qualified by the GAAP reconciliation information included in todays earnings release, supplementary financial information and slides, Forms 10-K and 10-Q and other documents available on our Web site at www. pnc. com in the About PNC section under Investor Relations. Please note that a slide presentation accompanies our remarks today. You will find the slide presentation, along with our fourth quarter 2006 earnings release and supplementary financial information, on our Web site. Id now like to turn the call over to Jim Rohr. Jim Rohr: Thank you, Bill. Good morning and welcome to the conference call. Two thousand and six was truly a remarkable year for PNC. We delivered excellent performance for our shareholders, and I believe weve set the stage for continued progress. This morning I want to talk about the following: first, I will give you a quick overview of our 2006 achievements, which, by almost any measure, were unprecedented; next Ill give you an update on the integration of our Mercantile acquisition; and finally, I will share with you our view of the current environment and how well we are positioned. After my comments, Rick Johnson will give you more details around the quarter. Two thousand and six was truly a remarkable year for PNC. We achieved record earnings with diluted EPS of $8.73 per share. Our adjusted earnings for the year were a very strong $5.06 per diluted share, which represented an 11% growth over 2005. The beauty of this year is not only how we accomplished several key strategic initiatives, but also how were operating the company and delivering results. When we were planning for 2006, we were optimistic about our earnings. The preparations we made to improve operating leverage through One PNC and a good economy allowed us to achieve significant growth, but we did have strategic challenges. We clearly addressed those strategic challenges during the year. BlackRock wanted to expand its global distribution and presence in the equity markets. In our Retail Banking business, we were looking for an opportunity to capitalize on our successful Riggs acquisition and grow our distribution in the fast-growing middle Atlantic region. Today, BlackRock is a global asset management company with more than $1.1 trillion in assets under management and products in nearly every asset class, including a larger equity presence. As a result, weve recognized a portion of the value of our BlackRock investment, which we are deploying in the fast-growing mid-Atlantic market through our Mercantile acquisition. Im very optimistic about the future growth of BlackRock. Larry and his team have done an outstanding job with the integration and delivered another strong quarter. And as you may have heard him say earlier today, BlackRock is focused on adding new clients and selling more to existing clients. As it did this quarter, we expect that our 34% ownership in the company will continue to deliver an even greater contribution to PNCs earnings going forward. And like BlackRock, we expect our other three businesses to do the same. Our Retail Banking segment had an outstanding year and delivered strong results. The addition of 20,000 net new checking accounts and continued expense management and expanded product offerings contributed to a 12% earnings growth year over year. And by growing revenues faster than expenses, we delivered positive operating leverage, which is critical to that business. Weve invested a great deal to enhance the delivery of our differentiated products and services. First, to accommodate new customers and expanding markets, we built distinctive new branches and upgraded more than 60% of our other branches. Secondly, we introduced a new PNC-branded credit card, which has far exceeded our early expectations. More than 65,000 cards were in the hands of our customers at the end of the year, and we had more than $125 million in receivables. And those numbers have grown substantially since then. Third, we increased our ownership in the Merchant Services business to a majority share in recognition of the growing importance of these services to our small business customers. From a marketing point of view, our plan has been equally successful. We ramped up our efforts to innovate and drive brand awareness. To start, last summer we became the first major bank to offer free access to ATMs worldwide an innovation which has led to relationships with 20% higher opening balances, delivering more value to the bottom line. Next, we launched a private client group thats generating increased loans, deposits and investments by delivering a differentiated level of service to mass affluent households. Customer funds in brokerage accounts have increased more than $4 billion in the past year. And in December we added a new online security feature so that customers may use that distribution channel with more confidence. Lastly, we invested in employee service training, which contributes to their satisfaction and empowerment. And this is the first link in PNCs value profit chain that connects committed employees to satisfied customers and business growth. Since I mentioned small business, Ill expand a little to remind you that this is a segment that we emphasize. For example, first, we are the leading small business bank in our footprint. Secondly, in November, we received national recognition confirming what our customers already know when we were ranked the highest in customer satisfaction by the inaugural J.D. Power Small Business Banking Study. And third, we continue to grow. Compared with the fourth quarter of 2005, small business loans grew by 13%, and we were once again one of the top SBA lenders in the country. We continue to invest in this business and were very pleased with how these initiatives have gone. With excellent growth given the difficult credit environment, 2006 was an extraordinary year for Retail Banking. Now when I look at 2006, 12% growth was extraordinary. But with a continuing flat yield curve, were expecting more of a mid- single-digit growth for 2007. But still, an excellent year. On the Corporate & Institutional side, 2006 earnings were $463 million compared with $480 million the year before. The decrease was totally due to a large recovery that benefited the provision in 2005. However, on a pre-provision basis, we increased this segments earnings by 7% by growing fee income. And Im pleased to say that this growth, considering the modest credit risk were willing to take, is continuing. Weve made a lot of progress by selling more treasury management and fee-based services, and weve deepened the penetration to our existing clients. When you look at our revenue mix, fee-based revenues in the Corporate & Institutional Banking business are now more than 50% of the total revenues in C&IB. We continue to attract value-added clients in spite of the difficult environment for corporate banking, i.e., low spreads. One of the reasons for our success is the broad product set we offer to middle-market customers. Asset-based lending, equipment leasing, capital markets services, and the middle-market M&A expertise of Harris Williams help us to deepen our client relationships. We have the highest level of lead relationships among our peers in the middle-market space. From this leadership position, weve achieved the highest cross-sell penetration in our footprint. A 2006 report by an independent research group found that we have a number 1 ranking for cross-sell in nearly every product category evaluated. Corporate & Institutional Banking was, for the fourth year in a row, the number 1 lead arranger of middle-market syndications in the Northeast and number 2 nationwide for the second year in a row. And Harris Williams, which has grown annual revenues to well over $100 million, opened two new offices last year and continued to win business across the country. This very successful company has brought value-added skills to PNC. And they ended 2006 with a strong pipeline of new business and a growing portion of it coming out of the PNC base of middle-market clients. Were looking forward to another good year in C&IB. PFPCs earnings were $124 million in 2006. Now thats a 19% increase over 2005. These results included a large tax benefit in the third quarter, but even without that gain, earnings at PFPC rose 6%. Now these results reflect our success in repositioning this business. Our emerging products managed accounts, hedge fund servicing, sub-accounting and offshore services now account for 28% of revenues as opposed to 17% three years ago. These have higher margins and better growth prospects than many of our legacy products. And in many of these areas, we have a clear competitive advantage, which should continue to position this business as a growth engine. Let me turn to Mercantile. Our Mercantile integration team continues to work toward a smooth transition, with closing expected in March of this year. Our primary goal is to retain Mercantiles customers and the key employees who manage those relationships. And another priority is to take advantage of the wonderful market we see in Maryland. It offers attractive demographics and a strong business climate. Were confident that we can take our leading small business franchise and build on Mercantiles achievements in this space by applying our top-tier technology. Mercantiles employees, especially, are excited about the arrival of PNC and its outstanding technology platform. But we will also leverage PNCs corporate banking capabilities by delivering new products and services such as our treasury management business and capital markets, to Mercantiles commercial customers. Now weve already announced a number of appointments which we believe will help us to retain Mercantiles market leadership while tapping the best individuals to leverage the power of PNCs platform. Those announcements include a number of their regional presidents, who have a deep understanding of Mercantiles business and their excellent customer base. With these leaders in place we can take advantage of the opportunities that Mercantile presents. We believe we can accelerate growth also in Mercantiles retail deposit franchise by introducing new products with enhanced online banking capabilities. And we can provide improved retail customer offerings to drive additional growth, such as home equity and credit cards. We also see the opportunity to build up the Mercantile wealth management business, which, outside of Baltimore, is relatively modest. We think we can bring, again, product capability and additional scale. Our current plans call for the full integration to be completed by the end of the third quarter of 07, and we remain confident in our ability to deliver the expense savings that we promised. As we learn more about Mercantile, the more enthusiastic we are about the acquisition. Now looking forward to 2007, I expect another good year with a good economy and strong credit quality. But the shape of the yield curve will continue to affect the industrys margins. The interest rate environment continues to be very challenging, and our economist expects this condition to persist into the latter half of 07. It may go on substantially longer, creating intense pricing pressure for credit. In spite of those challenges, I believe that PNC is well positioned for the year ahead. First, the diversity of our business mix makes us less reliant on any one market segment or geography for income. And our diversity delivers a high proportion of fee revenue to total revenue the highest among our peers. Second, we will focus on maintaining our moderate risk profile. We have strong asset quality and were well positioned with regard to the interest rate risk cycle that we have. And third, we will continue to drive positive operating leverage. On the revenue side, we expect to continue positive client growth trends across our businesses. And our continuous improvement programs will bring more of this growth to the bottom line. Overall, I believe were well positioned to generate strong relative results in this challenging environment. And now for a more detailed look at our financial results and what we expect in 07, heres Rick. Rick Johnson: Thank you, Jim and good morning, everyone. This has been a great year for PNC. In addition to the two significant strategic transactions Jim mentioned earlier, we also made positive operating leverage a priority throughout the company. In 2006, we increased adjusted revenues by 10%, with only a 4% increase in adjusted expenses. This has been a critical factor in our ability to grow adjusted net income by 14%, and we remain committed to this objective. The focus of my comments today will be on fourth quarter adjusted results, our balance sheet and the recent and ongoing financing and capital plans, and our outlook for 2007. Well begin with the income statement. PNC reported fourth quarter net income of $376 million, or $1.27 per diluted share. However, I think to get a clearer picture of how we performed relative to prior periods, I believe we should analyze these results on an adjusted basis, as explained by Bill earlier. Turning to Slide 4, you can see on an adjusted basis we earned $1.30 per share in the fourth quarter, excluding the $8 million after-tax BlackRock/MLIM merger and integration cost, compared with adjusted earnings of $1.28 per share in the third quarter and $1.20 per share in the prior-year quarter. If we start with net interest income, you can see that after adjusting for the BlackRock deconsolidation, net interest income and net interest margin were essentially flat. While we realized the partial benefit of our third quarter balance sheet repositioning, this was offset by higher deposit costs and the cost of funding further investments in BOLI. In addition, the margin was further reduced by higher-than-expected trading account balances. Let me spend a minute on deposit costs. There are a few items to highlight. First, you will see the rate of increase in our deposit cost has slowed, and I believe that trend will continue. Second, since our loan-to-deposit ratio is 76%, we dont have to chase after interest-bearing deposits. Unlike last year, when rates were rising, in the current interest rate environment they are less beneficial. As a result, on our retail side, our relationship-driven approach allows us to be more disciplined and focus on the value we earn from those relationships. That is why we are not currently a major player in the promotional deposit market. On the Corporate & Institutional side, we have a strong competitive advantage in growing deposits. Our treasury management business and Midland are strong drivers of interest- and noninterest-bearing deposit growth. In fact, the increase in our deposit rate paid was partially due to growth in Corporate & Institutional deposits, which we see as a more efficient alternative to wholesale borrowing. Adjusted noninterest income increased 17% and 18% in the prior-year quarter and the link quarter comparisons respectively, while noninterest expense was also up 11% in both periods. This was, in part, due to PFPCs increased distribution, or 12b-1, fees and out-of-pocket expenses on funds. These are marketing, sales and servicing fees that we collect from fund accounts and pass along to fund clients. These fees grew substantially and will continue to grow following the BlackRock/MLIM transaction. As you may know, GAAP requires us to gross up these fees and expenses even though there is no margin earned on this activity. Excluding the impact of these distribution and out-of-pocket fees, noninterest income increased 15% compared with the link quarter. This increase was driven by strong performance in asset management and consumer and corporate service fees. Asset management fees increased as our 34% share in the much larger, combined BlackRock/MLIM entity is providing greater earnings than our previous ownership in the original BlackRock. Also, our wealth management business, which added more than $2 billion in assets under management during the quarter, was a strong contributor. Corporate services increased largely as a result of strong performance at Harris Williams and Midland. Consumer fees were up due to the seasonal benefit of client activity in our debit and credit card businesses. You will note in noninterest income that in the fourth quarter we had a $12 million loss related to BlackRock. This loss represents the mark to market of our BlackRock long-term incentive plan obligation as of year end, and is a result of a $3.00 increase in the market value of BlackRock shares to $152 per share as of year end. This increase in price added $130 million of unrecognized value to our investment in BlackRock during the quarter. Adjusted noninterest expense, also excluding the impact of out-of-pocket distribution expenses, was $905 million for the quarter, which represented approximately $67 million or an 8% increase over the prior quarter. Half of this increase was a result of increased employee incentive compensation in line with performance and included a one-time $16 million special bonus to non-executive employees. The other half of the increase was a result of increased other business expenses related to growth and included a charge related to calling $453 million of expensive trust preferred securities during the quarter. Our One PNC initiative continues to be on track, contributing approximately $80 million of value this quarter. We expect to achieve a quarterly run rate of $100 million by June 30. And that would provide an annualized benefit of $400 million and meet our goal for One PNC. You may remember that we said creating positive operating leverage would be essential for that moment when the provision starts to grow, as loan growth will no longer be funded by improving loss experience. Well, we may have reached that inflection point. The fourth quarter provision was $42 million, compared with $16 million in the third quarter, and essentially flat to net charge-offs. Asset quality continues to be strong and, in fact, nonperforming loans were down again this quarter to a remarkably low 0.29% of total loans. These results reflect our continuing efforts to aggressively manage credit through this part of the cycle. While we dont see any meaningful asset quality deterioration on the horizon, nonperforming assets could essentially double from todays very low level and we would still have outstanding asset quality. The effective tax rate for the fourth quarter was approximately 28% due to some additional tax credits we identified during the quarter. We believe a more normal rate would be 31% now that we have deconsolidated BlackRock. So overall for the quarter, considering all the pluses and minuses, $1.30 per share looks to us like a fair representation of our core performance. Now lets move on to the balance sheet. Total assets at year end exceeded $100 billion for the first time. Average assets in the fourth quarter of 2006 were 4% higher than in the third quarter of 2006 and up 8% from the prior-year quarter. We continue to be able to grow our balance sheet in this challenging credit pricing and interest rate environment. Average loans decreased $1.3 billion quarter over quarter, largely as a result of a decline in residential mortgage loans due to our third quarter balance sheet repositioning. Otherwise, loans grew by 1% compared with the prior quarter, the primary drivers being commercial real estate and consumer loans. Weve been saying for more than a year that the tremendous liquidity in the credit markets has led to intense competition for risk-adjusted returns. Ill repeat that we intended to continue to grow our position, but in a disciplined way. We can afford to follow this strategy because of the investments weve made in the Corporate & Institutional fee-based businesses. Average securities grew compared with the prior-year quarter as we continue to position ourselves for the anticipated interest rate environment. As Ive said before, our strategy was to invest our balance sheet through this part of the cycle. However, this is truly a unique time in terms of the shape of the yield curve, and we expect it to continue for some time to come. The benefits of having a longer duration of equity at this time are less than what we originally expected. Thus, we will remain patient and opportunistic as it pertains to deploying our balance sheet. For the time being, we are at 1.5 years positive duration of equity. We grew noninterest-bearing deposits $278 million, or 2%, compared with the third quarter. Growth in noninterest-bearing deposits is strongest in the escrow and reserve deposits associated with the commercial mortgage servicing portfolio of Midland and in large deposits within the Corporate & Institutional Bank. Average interest-bearing deposits were essentially flat from the third to the fourth quarter, adding about $115 million, which reflects the disciplined approach to the market I described earlier. Now lets turn to capital, where we have a very strong position by all measures. Our tangible common equity ratio is 7.4%, a modest decline from the third quarter, which resulted from the impact of recording a required change in pension accounting of $148 million, after-tax. This is much lower than the anticipated $200 million previously disclosed for pension accounting. Strong performance of our pension assets in the last quarter of the year reduced the impact. This was also the major part of the change in our AOCI for the quarter. During the fourth quarter we spent about $100 million repurchasing PNC shares. As you may know, we are now in the proxy solicitation period for the Mercantile transaction, which will keep us out of the market until their February meeting on February 27. Following that meeting, we will be able to resume our share repurchase program. From a capital planning perspective, we are using a tangible common equity ratio of 5.5%, and our models show that we continue to have as much as $800 million in available capital to redeploy to our shareholders after funding the Mercantile transaction, our anticipated balance sheet growth, cross-border leasing charges, and the potential for a dividend increase. We were rather active in the debt capital markets during the fourth quarter. We called $450 million of expensive bank-level trust preferred securities and replaced it with $500 million of REIT preferred securities, which enhanced our regulatory and rating agency capital positions. We also issued $1 billion in convertible securities for short-term liquidity purposes at very favorable terms. As we had previously disclosed, we plan to finance the cash portion of the anticipated Mercantile acquisition by issuing approximately $2 billion in debt and hybrid securities during the first quarter of 2007. As we close out 2006, our balance sheet is in great shape. Our asset quality is strong. We have asset flexibility to invest where the opportunity strikes, or simply to wait if the returns dont justify the risk. Were core funded so there is no need to pay up for deposits, and our capital positions are very strong. Now I want to turn to 2007 and what you can expect from the core PNC franchise before the integration of Mercantile. We believe that given the risk positions we desire, that we should be able to generate mid to high single-digit loan growth this year. We expect the challenging interest rate environment and our decision to hold the line on deposit rates will slow the growth in deposits to low single digits. As consumer deposits slow, we will seek to add deposits from our corporate customers. Thus, based on continued modest balance sheet growth, the benefits of our repositioning initiatives and assuming the forward curve, we expect to achieve mid single-digit growth in net interest income year-over-year with a stable net interest margin. However, due to the seasonality of the first quarter, we expect the margin will be pressured and net interest income will be relatively flat. For the remainder of the year, we expect gradual improvements in both net interest income and net interest margin. We believe we can continue to grow fees in 2007 through a combination of customer growth, innovative new products, and deeper cross-sell to our existing customers. We expect fee income to grow in the high single digits, not including the impact of the distribution fees and out-of-pocket expenses at PFPC. We expect the provision to increase slightly over the course of the year from the fourth quarter. I see no near-term signs of asset quality deterioration. But its very unlikely that improvements to credit quality will continue to fund the provisioning needed for loan growth. Excluding the impact of distribution fees and out-of-pocket expenses at PFPC, we think that expenses will grow in the mid single-digit range compared with adjusted 2006 as we invest in our businesses and our brand to drive faster-growing revenues. You can expect to see continued emphasis on expense management as we focus our attention, once again, on creating positive operating leverage in 2007. We should remind you that we expect a significant gain in the first quarter from the delivery of some of our BlackRock shares to BlackRock employees for the initial long-term incentive plan program. The gain will be to recognize the market over book value of approximately 1 million shares to be delivered later this month. Additionally, given BlackRocks current stock price, we will recognize a significant loss on the mark to market of our BlackRock long-term incentive plan obligation. Both items will be recorded in noninterest income. While these items will be reflected in our income statement, there will be no recognition of the increased value of our investment in BlackRock. Based on a recent BlackRock stock price of $170 per share, the unrecognized value of our stake would increase to approximately $3.5 billion, up another $700 million since year end. Keep in mind that in future periods, we will continue to see volatility in earnings as we mark to market the LTIP liability, and we will not be able to recognize gains on these LTIP shares until distributed to the employees.
